299 F.2d 468
112 U.S.App.D.C. 87
Lamar E. BROWN, Appellant,v.UNITED STATES of America, Appellee.
No. 16665.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 4, 1962.Decided Feb. 8, 1962, Petition for Rehearing En Banc DeniedMarch 12, 1962.

Appeal from the United States District Court for the District of Columbia; Leonard P. Walsh, Judge.
Mr. Chauncey D. Artis, Washington, D.C., for appellant.
Mr. Robert Brewer Norris, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Nathan J. Paulson and Joseph Lowther, Asst. U.S. Attys., were on the brief, for appellee.  Mr. Arnold T. Aikens, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction of violations of the narcotics laws.  We find no error affecting substantial rights.


2
Affirmed.